     Case 2:15-cr-00205-TLN-EFB Document 118 Filed 09/06/19 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                         No. 2:15-cr-00205-TLN-EFB
11                       Respondent,
12           v.                                         ORDER
13    MATTHEW MULLER,
14                       Movant.
15

16          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

17   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

18   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On August 7, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on all parties and which contained notice to all parties that any objections to

21   the findings and recommendations were to be filed within fourteen days. (ECF No. 108.)

22   Movant has filed objections to the findings and recommendations (ECF No. 115) and another

23   request for a stay of six months (ECF No. 114).

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis. The Court finds no reason to depart from the reasoning of the magistrate judge and will

28   therefore deny the additional request for a limited stay.
                                                        1
     Case 2:15-cr-00205-TLN-EFB Document 118 Filed 09/06/19 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed August 7, 2019, are adopted in full;

 3          2. Movant’s July 17, 2019 motion to stay these proceedings (ECF No. 104) is DENIED

 4   without prejudice; and

 5          3. Movant’s August 21, 2019 motion to stay for 180 days (ECF No. 114) is likewise

 6   DENIED.

 7   Dated: August 30, 2019

 8

 9

10
                                  Troy L. Nunley
11                                United States District Judge

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
